Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 06/23/2022, wherein Claims 1-17 have been cancelled, and Claims 18-34 were added. Claims 18-34 are pending.

Response to Arguments

Regarding 35 U.S.C. 112(a) rejection: Applicant’s arguments with respect to claims 1-17, have been considered and found persuasive. The 35 U.S.C. 112(a) rejection for Claims 1-17 is withdrawn.

Regarding 35 U.S.C. 101 rejection: Applicant’s arguments with respect to claims 1-17, have been considered and found persuasive. The 35 U.S.C. 101 rejection for Claims 1-17 is withdrawn.

Regarding 35 U.S.C. 103 rejection: Applicant’s arguments with respect to claims 1-17, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112
Claims 21 and 27-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 21 and 27: 
Claims 21 and 27 recite the limitation of “frequency range is from 0.1 Hz to 5 Hz”. 
Written description discloses in para 0023 “This can range in frequency from 0.1 Hz to 20 Hz with preferred frequencies ranging from 1 Hz to 5 Hz”, where the frequency range from 0.1 Hz to 5 Hz is not the preferred interval of frequencies. Written description is silent on the frequency range from 0.1 Hz to 5 Hz as being the preferred frequency interval. 
Claims 28-34 are rejected as being dependent on rejected claims. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over US20140340996 to Hofstetter et al. (hereinafter Hofstetter) in view of US20220128514 to Salloum et al. (hereinafter Salloum) and in further view of Erko et al., 2015, Micro-and nano-structural details of a spider’s filter for substrate vibrations: relevance for low-frequency signal transmission, J. R. Soc. Interface 12: 20141111 (hereinafter Erko).

Regarding Claim 18: Hoftsetter discloses:
“A method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle” (Abstract; para 0002 – “The invention relates to minimizing the impact of insects and other invertebrates that damage and/or kill plants and trees and infest wood products, such as bark beetles, termites, carpenter ants, wood wasps, etc. Examples of woodboring insect are the Emerald Ash Borer, the Asian Longhorn Beetle, and the Mountain Pine Beetle”; para 0013, 0014; para 0049 – “the normal tunneling behavior of the organisms is disrupted when the device of the invention is used”), comprising the steps:
“applying an apparatus to a wood substrate”, (para 0021 – “The invention is comprised of a device for delivering sound (acoustic) waves (i.e. vibrations, added by examiner) to the wood to be treated (typically, to a tree), by physically attaching the device (actually, the device's output transducer(s)) to the object or material to be treated (such as a tree)”), wherein 
“the apparatus comprises a vibration transducer (para 0056), a signal analyzer (Fig. 1, real time signal processing), a power source (para 0056), a post, a mounting plate, nuts and washers to attach the post to the mounting plate (para 0021 – physically attach the device to a tree), and a controller comprising a signal generator (para 0056); 
“generating mechanical vibrations from the vibration transducer having a mechanical frequency range” (para 0056); and 
“applying the mechanical vibrations from the vibration transducer into the wood substrate” (para 0021, para 0023), 
“wherein the Emerald Ash Borer's or Mountain Pine Beetle's development cycle is disrupted or results in death” (para 0049). 
	Hoffstetter is silent on:
“a signal analyzer and microphone, wherein the vibration transducer and controller are connected via a connector” and 
“the mechanical frequency range is from 0.1 Hz to 20 Hz”.
	However, Salloum discloses:
“a signal analyzer and microphone, wherein the vibration transducer and controller are connected via a connector” (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle, disclosed by Hofstetter, as taught by Salloum, in order to have the ability to control the beetle eradication operation.
Both Hofstetter and Salloum are silent on “the mechanical frequency range is from 0.1 Hz to 20 Hz”.
	However, Erko discloses:
“the mechanical frequency range is from 0.1 Hz to 20 Hz” (page 2 – “In addition, the metatarsal lyriform organ responds to low-frequency vibrations (0.1–40 Hz) with nervous impulses, although with much lower sensitivity”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle, disclosed by Hofstetter/Sallum combination, as taught by Erko, which includes the claimed frequency interval, in order to improve the chances of eliminating wood destroying creatures and keep the wood safe from them.
	
	Regarding Claim 19:  Hofstetter/Salloum/Erko combination discloses the method according to Claim 18.
	Hofstetter further discloses:
“wherein the wood substrate comprises a tree” (para 0003 – “the invention is useful for impacting the behavior of woodboring invertebrates, which infest wood products, lumber and the woody portions of plants and trees.”).  

Regarding Claim 20:  Hofstetter/Salloum/Erko combination discloses the method according to Claim 18.
	Hofstetter further discloses:
“wherein the wood substrate comprises lumber, plywood, particle board, pallets, crates or barrels” (para 0003 – “the invention is useful for impacting the behavior of woodboring invertebrates, which infest wood products, lumber and the woody portions of plants and trees.”).  

Regarding Claim 21:  Hofstetter/Salloum/Erko combination discloses the method according to Claim 18.
Hoffstetter is silent on:
“the frequency range is from 0.1 Hz to 5 Hz”.
	However, Erko discloses:
“the frequency range is from 0.1 Hz to 5 Hz” (page 2 – “In addition, the metatarsal lyriform organ responds to low-frequency vibrations (0.1–40 Hz) with nervous impulses, although with much lower sensitivity”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle, disclosed by Hofstetter/Salloum combination, as taught by Erko, since the interval of frequencies, disclosed by Erko, together with the frequency interval, disclosed by Hofstetter (which extends up to 80 KHz (para 0056)), includes the claimed interval, in order to improve the chances of eliminating wood destroying creatures and keep the wood safe from them.

Regarding Claim 22:  Hofstetter/Salloum/Erko combination discloses the method according to Claim 18.
	Hofstetter further discloses:
“wherein the power source is a battery, a solar panel, an electrical outlet, or a combination of thereof” (para 0056 – “The fourth item is a power source (e.g., battery, generator or other means)”).

Regarding Claim 23:  Hofstetter/Salloum/Erko combination discloses the method according to Claim 18.
	Hofstetter further discloses:
“wherein the Emerald Ash Borer or Mountain Pine Beetle comprises the larva, pupa or adult stage” (para 0044).

Regarding Claim 24:  Hofstetter/Salloum/Erko combination discloses the method according to Claim 18.
	Salloum further discloses:
“wherein the microphone and signal analyzer communicate with each other to monitor the movement and activity of the Emerald Ash Borer or Mountain Pine Beetle in the wood substrate” (Abstract; para 0011, 0036).

Regarding Claim 25: Hofstetter/Salloum/Erko combination discloses the method according to Claim 24.
	Salloum further discloses:
“wherein the microphone and signal analyzer communicate with the signal generator” (Abstract; para 0008). 
Regarding the limitation “when the elimination of the Emerald Ash Borer or Mountain Pine Beetle is complete and the signal generation is stopped”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate the end of operation (i.e. the completion of the beetle elimination) to the signal source that it is no longer needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle, disclosed by Hofstetter/Salloum/Erko combination, as taught by Salloum, in order to save the energy and equipment not broadcasting the signal that is no longer needed.

Regarding Claim 26: Hofstetter/Salloum/Erko combination discloses the method according to Claim 25.
Regarding the limitation “when the signal generation is stopped, the signal analyzer is in communication with an LED which causes illumination of the LED to indicate that the infestation has been eliminated”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate the end of operation (i.e. the end of signal generation) to the operator that it is no longer needed, and the best way to communicate it is a light signal, which can be accomplished by using the LAD light source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle, disclosed by Hofstetter/Salloum/Erko combination, as taught by Salloum, in order to efficiently communicate the end of operation to an operator in time.

Regarding Claim 27: Hoftsetter discloses:
“A method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle” (Abstract; para 0002 – “The invention relates to minimizing the impact of insects and other invertebrates that damage and/or kill plants and trees and infest wood products, such as bark beetles, termites, carpenter ants, wood wasps, etc. Examples of woodboring insect are the Emerald Ash Borer, the Asian Longhorn Beetle, and the Mountain Pine Beetle”; para 0013, 0014; para 0049 – “the normal tunneling behavior of the organisms is disrupted when the device of the invention is used”), comprising the steps:
“applying an apparatus to a wood substrate”, (para 0021 – “The invention is comprised of a device for delivering sound (acoustic) waves (i.e. vibrations, added by examiner) to the wood to be treated (typically, to a tree), by physically attaching the device (actually, the device's output transducer(s)) to the object or material to be treated (such as a tree)”), wherein 
“the apparatus comprises a vibration transducer (para 0056), a signal analyzer (Fig. 1, real time signal processing), a power source (para 0056), a post, a mounting plate, nuts and washers to attach the post to the mounting plate (para 0021 – physically attach the device to a tree), and a controller comprising a signal generator (para 0056); 
“generating mechanical vibrations from the vibration transducer having a mechanical frequency range” (para 0056); and 
“applying the mechanical vibrations from the vibration transducer into the wood substrate” (para 0021, para 0023), 
“wherein the Emerald Ash Borer's or Mountain Pine Beetle's development cycle is disrupted or results in death” (para 0049). 
	Hoffstetter is silent on:
“a signal analyzer and microphone, wherein the vibration transducer and controller are connected via a connector” and 
“the mechanical frequency range is from 0.1 Hz to 5 Hz”.
	However, Salloum discloses:
“a signal analyzer and microphone, wherein the vibration transducer and controller are connected via a connector” (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle, disclosed by Hofstetter, as taught by Salloum, in order to have the ability to control the beetle eradication operation.
Both Hofstetter and Salloum are silent on “the mechanical frequency range is from 0.1 Hz to 5 Hz”.
	However, Erko discloses:
“the mechanical frequency range is from 0.1 Hz to 5 Hz” (page 2 – “In addition, the metatarsal lyriform organ responds to low-frequency vibrations (0.1–40 Hz) with nervous impulses, although with much lower sensitivity”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to disrupt an Emerald Ash Borer's or Mountain Pine Beetle's development cycle, disclosed by Hofstetter/Salloum combination, as taught by Erko, which includes the claimed frequency interval, in order to improve the chances of eliminating wood destroying creatures and keep the wood safe from them.
	With regards to Claims 28-34, Hofstetter/Salloum/Erko combination discloses the claimed limitations as disclosed with regards to Claims 19-26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6442890 to Creeger et al. (hereinafter Creeger) discloses a method of controlling pests and associated apparatus.
US6581324 to Creeger et al. (hereinafter Creeger) discloses a method of controlling pests and associated apparatus.
US5285688A to Robbins et al. (hereinafter Robbins) discloses a system for detecting wood-destroying insect infestations in wood.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863